In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo

                                          No. 07-20-00286-CV


                                   BERTIS CUPIT, APPELLANT

                                                    V.

              MANAGEMENT AND TRAINING CORPORATION, APPELLEE

                             On Appeal from the 345th District Court
                                      Travis County, Texas
            Trial Court No. D-1-GN-20-000500, Honorable Dustin M. Howell, Presiding

                                           March 16, 2021
                                 MEMORANDUM OPINION
                           Before QUINN, C.J., and PARKER and DOSS, JJ.

        Bertis Cupit appeals from an order dismissing his petition for writ of habeas corpus

for want of jurisdiction.1 The petition was filed with and dismissed by the 345th Judicial

District Court, Travis County. We affirm.2



         1 The appeal is this Court’s second review regarding the same set of facts addressed in our opinion

in Cupit v. Tex. Civil Commitment Office, No. 07-18-00228-CV, 2018 Tex. App. LEXIS 9384 (Tex. App.—
Amarillo Nov. 16, 2018, no pet.) (mem. op.).

        2 Because this appeal was transferred from the Third Court of Appeals, we are obligated to apply
its precedent when available in the event of a conflict between the precedents of that court and this Court.
See TEX. R. APP. P. 41.3.
       As a matter of background, we note that Cupit was tried and found to be a sexually

violent predator by the 435th Judicial District Court, Montgomery County, Texas, and as

defined in Texas Health & Safety Code § 841.003. As a result, he was ordered to be

committed to a facility located in Lamb County, Texas, for those found to be such

predators.

       The entity operating the facility, Management & Training Corporation, specially

appeared and filed a plea to the jurisdiction of the trial court. It contended that Cupit’s

“suit should be dismissed because [his] claims concern or arise from the subject matter

of his civil commitment.” Therefore, the committing court, i.e., the 435th Judicial District

Court, had continuing jurisdiction over the matter while the 345th Judicial District Court

had none. The trial court agreed and dismissed the action “without prejudice to re-filing

same in the committing court.” Cupit appealed.

       Whether a trial court has subject-matter jurisdiction over a suit is a question of law.

Tex. Dept. of Parks & Wildlife v. Miranda, 133 S.W.3d 217, 226 (Tex. 2004); Cupit v. Tex.

Civil Commitment Office, No. 07-18-00228-CV, 2018 Tex. App. LEXIS 9384, at *2–3 (Tex.

App.—Amarillo Nov. 16, 2018, no pet.) (mem. op.). Consequently, we review this ruling

under the de novo standard of review. Miranda, 133 S.W.3d at 226.

       In assessing whether jurisdiction actually exists, we consider the plaintiff’s

pleadings, the factual allegations therein, and any evidence pertinent to the question

which the parties may file. Cupit, 2018 Tex. App. LEXIS 9384, at *3. We also note that

the plaintiff (i.e., Cupit here) has the burden to allege facts which affirmatively show the

existence of subject-matter jurisdiction. Id.




                                                2
        The true nature of Cupit’s claims depend upon the substance of his pleading, as

opposed to the label appended to them. Id. at *4. Reading his petition for habeas relief,

one encounters his request that he immediately be released “from his un-authorized In-

Patient placement.” He believes himself entitled to release because “there is No Order

for Confinement, [n]or is there ANY specific documentation Ordering him to an IN-Patient

Only Facility, in which he has been in for a continuous period since Sept. 01, 2015.”

Simply put, the petition for writ of habeas corpus is being used by Cupit as a means to

attack and gain his release from commitment in Lamb County, which commitment was

ordered by the 435th Judicial District Court.

        Section 841.082 of the Texas Health and Safety Code provides that the court civilly

committing someone as a sexually violent predator “retains jurisdiction of the case with

respect to a proceeding conducted under . . . subchapter [E of the statute], other than a

criminal proceeding involving an offense under Section 841.085, or to a civil commitment

proceeding conducted under Subchapters F and G.” TEX. HEALTH & SAFETY CODE

ANN. § 841.082(d) (West Supp. 2020). Encompassed within the scope of that statute is

the complaint and relief sought via Cupit’s petition. Thus, the 435th Judicial District Court

has continuing jurisdiction over the proceeding, while the 345th Judicial District Court had

none.    Cupit, 2018 Tex. App. LEXIS 9384, at *4–5 (concluding that because the

committing court in Montgomery County did not lose jurisdiction over Cupit’s

circumstance,    the   Lamb    County    district   court   lacked   jurisdiction   over   the

proceeding). Thus, the trial court did not err in dismissing, without prejudice, the entire

cause. Id.




                                                3
       In short, and contrary to the directive of § 841.082(d), Cupit appears to be shopping

the various district courts in Texas in effort to gain release from his commitment as a

sexually violent predator ordered by the 435th District Court. We overrule his issues and

affirm the trial court’s judgment.



                                                        Per Curiam




                                             4